DETAILED ACTION
Status of the Claims
1.	This action is in reply to the Request for Reconsideration dated February 14, 2022.
2.	The claims were preliminarily amended on January 3, 2020.
3. 	Claims 1-2, 6-8 and 11-24 are pending.
4.	Claims 1-2, 6-8, 11-12 and 15 are currently amended.
5.	Claims 3-5 and 9-10 have been cancelled.
6.	Claims 21-24 are newly added.

Notice of Pre-AIA  or AIA  Status
7.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – Broadest Reasonable Interpretation
8.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim 1 recites "[a] method for facilitating cash-deposit transactions, the method comprising:”.
The preamble of instant claim 8 recites: “a system for facilitating cash-deposit transaction, the system comprising:”
The preamble of instant claim 15 recites: “[a] for facilitating cash-deposit transactions, the method comprising:”
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for facilitating cash-deposit transactions” as recited in the preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Similarly in the instant case, the following italicized limitations are expressing the intended result or intended use of a process step positively recited and are not given further weight:

As in Claim 1:
“…wherein the machine-readable code is generated by a currency recycler after the currency recycler receives one or more currency bills, and wherein the machine-readable code includes information representing an amount of the one or more currency bills and at least one identifier representing the currency recycler”.  Here, the active step is receiving by the issuer server, the information representing a recipient account and a machine readable code.  The generation of the code by the currency recycler and details of the code is occurring outside of the active method step and outside of the bounds of the method as currently recited.
“initiating, by the issuer server, a credit of an amount equivalent to a value of the one or more currency bills to the recipient account based on the approval response, thereby facilitating the cash-deposit transaction”

As in Claim 8:
Initiate a credit of an amount equivalent to a value of the one or more currency bills to the recipient account based on the approval response, thereby to facilitate the cash-deposit transaction.

As in Claim 15: 
The claim recites in part “…wherein a service application accessible on a customer device of the customer…”.  As a matter of interpretation, this means no more than the customer is able to access the service application.  

As in Claim 15: 
The claim recites in part: 
“rendering, by a currency recycler, a user interface to present a first option to a customer for performing a cash-deposit transaction at the currency recycler;”
“receiving, at the currency recycler in the user interface, a selection of the first option to perform cash-deposit transaction”; 
“generating, by the currency recycler, a machine-readable code that includes a first identifier assigned to the currency recycler and a first amount equivalent to a value of one or more currency bills received by the currency recycler for the cash-deposit transaction, wherein a service application accessible on a customer device of the customer captures the transaction code, and communicates the transaction code and account details of a recipient account to a first issuer hosting the service application”.  This means that the service application is able to be accessed and what it would be used for if accessed, not that it is actually accessed or used.                                                                                                                                                                                            “displaying, by the currency recycler, a second option on the user interface to seek an approval from the customer 
“transmitting, by the currency recycler, an approval response for the cash-deposit transaction to the first issuer based on a selection of the second option by the customer, wherein the approval response causes the first issuer to initiate a credit of the first amount to the recipient account.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-2, 6-8 and 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in part the method step of “receiving, by the issuer server from the service application that is operating on a first computing device associated with a first customer, information representing a recipient account and a machine-readable code…”  The active method step is receiving by the issuer server…information representing a recipient account and a machine readable code. As noted in the claim interpretation section, the subsequent wherein clauses present information regarding the origin and data of the machine readable code, which, as presented, appear to be outside the bounds of the method step claimed.  Further, in the claim recites “identifying, by the issuer server, a payment network associated with at least one identifier representing the currency recycler”. Similarly, the information that is being identified has not been positively recited earlier in the claim and subsequently, in the transmitting and receiving steps of the claim, it is unclear that the payment network server associated with the payment network can be transmitted to if there has not been a proper identifying step. The metes and bounds of the claim are unclear as to what is part of the recited method and what activity and information is being derived outside of the method and just being implied as being part of the method. Applicant is requested to positively recite the steps that are needed in order to make the method progress in the manner it appears that Applicant wishes to direct the claim.  Dependent Claims 2, 6-7 and 21-24 are further rejected as based on a rejected base claim.  
Independent Claim 8 recites a substantially similar claim with similar issues that are likewise rejected.  Dependent Claims 11-14 are further rejected as based on a rejected base claim.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the method appears to be missing the steps of submitting the first set of currency bills and verifying the authenticity of each currency bill and determines a currency of the currency bills.  The generation of the first QR code is after receiving and verifying the currency bills as described in paragraphs 49-50 of the specification.  Further, as the receipt of the currency bills is not positively recited, it is unclear how the steps of Claim 18 could occur.
Further, there is a conflation of terms that are used, as amended in Claim 15 between a machine-readable code and the term transaction code.  It is unclear if Applicant is attempting to claim an embodiment with two QR codes or one QR code or a QR code and a transaction code as currently presented.  Clarification and correction is required.
Claim 15 recites the limitation "the transaction code" in lines 11-12 and 14-15.  There is insufficient antecedent basis for this limitation in the claim as there is no “a transaction code” recited in the claim as currently amended. Dependent Claims 16-20 are further rejected as dependent on a rejected base claim.
In Claim 1, the claim recites in part “at least one identifier representing the currency recycler”.  Based on the specification and the claims as amended, it is not clear what Applicant is referring to.  Is this referring to a location identifier, the virtual identifier or more than one virtual identifier. This issue becomes further complicated in Claim 23 where it is claimed that the machine-readable code includes a plurality of different identifiers, each respectively representing the currency recycler and each assigned by a respective payment network. Claim 8 has a substantially similar issue and is similarly rejected.
Claims 1 and 8 also recite “information representing a recipient account” and then in dependent Claims 6 and 11 recites that the information representing the recipient account further includes a second identifier corresponding to the recipient account. It is unclear, as amended, what Applicant is attempting to communicate with the distinction between the two claimed identifiers.  Claim 19 has a similar issue as well, which is similarly confusing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
10.            Claims 1-2, 6-8 and 11-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 recites a method for facilitating cash-deposit transactions comprising providing an application that is accessed by each of a plurality of customers; receiving information representing a recipient account and a code, wherein the code is generated after receiving one or more currency bills and wherein the code includes information representing an amount of the one or more currency bills and at least one identifier; extracting information included in the code; validating the code and the information representing the recipient account; identifying a payment network associated with at least one identifier; generating an approval request associated with at least some of the information in the code; transmitting the approval request; receiving, in response to the approval request, an approval response and initiating a credit of an amount equivalent to a value of the one or more currency bills to the recipient account based on the approval response, thereby facilitating the cash deposit transaction.
	Independent Claim 8 recites a system for facilitating cash-deposit transactions configured to provide an application accessed by each of a plurality of customers; receive information representing a recipient account and a code, wherein the code is generated after receiving one or more currency bills and wherein the code includes information representing an amount of the one or more currency bills and at least one identifier; extract the information in the code; validate the code and the information representing the recipient account; identify a payment network associated with at least one identifier; generate an approval request associated with at least some of the information in the code; transmit the approval request; receive in response to the approval request, an approval response and initiate a credit of an amount equivalent to a value of the one or more currency bills to the recipient account based on the approval response, thereby to facilitate the cash-deposit transaction.
	Independent Claim 15 recites a method for facilitating cash-deposit transactions, the method comprising rendering a first option to a customer for performing a cash-deposit transaction; receiving a selection of the first option to perform the cash-deposit transaction; generating a code that includes a first identifier and a first amount equivalent to a value of one or more currency bills received for the cash-deposit transaction, wherein the customer captures the transaction code and communicates the transaction code and account details of a recipient account to a first issuer; receiving from the first issuer, an approval request when the transaction code is determined to be valid by the first issuer; 
displaying a second option to seek an approval from the customer for the cash-deposit transaction, based on the approval request; and transmitting an approval response for the cash-deposit transaction to the first issuer based on a selection of the second option by the customer wherein the approval response causes the first issuer to initiate a credit of the first amount to the recipient account.
The series of steps recited in full above, for facilitating cash-deposit transactions describe a fundamental economic practice, a commercial and/or legal interaction and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity, which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses methods and a system claim for facilitating cash-deposit transactions via a series of steps (as disclosed above in full).

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps for facilitating cash-deposit transactions describe a fundamental economic practice, a commercial and/or legal interaction and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity, which is an abstract idea.
Claim 1 recites an issuer server, respective computing devices, a service application, a first computing device, a machine-readable code, a currency recycler and a payment network server, 
Claim 8 recites an issuer server, a service application, respective computing devices, a first computing device, a machine-readable code, a currency recycler, and a payment network server. Claim 15 recites a currency recycler, a user interface, a service application and a customer device.
The claims recite an issuer server, respective computing devices, a first computing device, a customer device, a payment network server and a currency recycler and are applying generic computer components to the recited abstract limitations.  The recited service application, a machine-readable code and user interface appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)
Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite an issuer server, respective computing devices, a first computing device, a customer device, a payment network server, a currency recycler, a service application, machine-readable code and user interface which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 8 and 15 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself.

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses at least the following:
“FIG. 1 is a block diagram that illustrates an exemplary embodiment 100 in which various embodiments of the present invention are practiced. The environment 100 includes a first customer 102 in possession of a customer device 104. The environment 100 further includes a currency recycler 106, an acquirer server 108, a payment network server 110, a first issuer server 112, and a second issuer server 114. The customer device 104, the currency recycler 106, the acquirer server 108, the payment network server 110, the first issuer server 112, and the second issuer server 114 may communicate with each other by way of a communication network 116 or through separate communication networks established therebetween.” (See Applicant Specification paragraph 34)

“The customer device 104 is a communication device of the first customer 102. Examples of the customer device 104 include a smartphone, a personal computer, a tablet, a phablet, or the like. The customer device 104 is used by the first customer 102 to access a service application 118. The service application 118 may be a mobile application installed on the customer device 104 or a web application accessible by a browser installed on the customer device 104. The service application 118 facilitates cash-deposit transactions as currency recyclers (such as currency recycler 106) and various other types of financial transactions such as purchases, fund transfers or the like.” (See Applicant Specification paragraph 36)

“The currency recycler 106 is a terminal device that facilitates transactions, such as cash-deposit transactions, cash-withdrawal transactions, or the like. The currency recycler 106 is operated by an acquirer, such as a first acquirer associated with the acquirer server 108. The currency recycler is assigned virtual identifiers (virtual IDs) by various payment networks supported by the currency recycler 106. For the sake of simplicity and without limiting the scope of the invention, it is assumed that the currency recycler 106 is assigned first through third virtual IDs by first through third payment networks, respectively. The first payment network is associated with the payment network server 110. The currency recycler 106 dynamically generates a transaction code when the first customer 102 submits currency bills or coins to the currency recycler 106 to perform a cash-deposit transaction. Examples of the transaction code include, a numeric code, an alphanumeric code, a pictorial code (e.g., a bar code or a QR code), or the like.  For the sake of simplicity, it is assumed that the transaction code is a QR code. The QR code generated by the currency recycler 106 has encoded therein, various identifiers of the currency recycler 106 (i.e., the first through third virtual IDs) and a value of the currency bills deposited by the first customer 102. The QR code may also have encoded therein, information pertaining to currency of the currency bills, a location identifier (such as a country code, an address, a city name, or the like) of the currency recycler 106, a checksum, a merchant classification code (MCC) of the currency recycler 106 or the like.” (See Applicant Specification paragraph 37)

“FIG. 12 is a block diagram that illustrates system architecture of a computer system 1200, in accordance with an embodiment of the present invention. An embodiment of present invention, or portions thereof, may be implemented as computer readable code on the computer system 1200. In one example, the customer device 104, the currency recycler 106, the acquirer server 108, the payment network server 110, the first issuer server 112, and the second issuer server 114 of FIG. 1 may be implemented in the computer system 1200 using hardware, software, firmware, non-transitory computer-readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems. Hardware, software, or any combination thereof may embody modules and components used to implement the methods of FIGS 8A-8C, 9A, 9B, 10 and 11.” (See Applicant Specification paragraph 106)

“The computer system 1200 includes a processor 1202 that may be a special-purpose or general-purpose processing device. The processor 1202 may be a single processor, multiple processors, or combinations thereof. The processor 1202 may have one or more processor cores. In some example, the processor 1202 is an octa-processor. The processor 1202 may be connected to a communication infrastructure 1204 such as a bus, message queue, multi-core message-passing scheme, and the like. The computer system 1200 may further include a main memory 1206 and a secondary memory 1208. Examples of the main memory 1206 may include RAM, ROM, and the like. The secondary memory 1208 may include a hard disk drive or a removable storage drive, such as a floppy disk drive, a magnetic tape drive, a compact disc, an optical disk drive, a flash memory, and the like. The removable storage drive may read from and/or write to a removable storage device in a manner known in the art. In one example, if the removable storage drive may be a compact disc. In an embodiment, the removable storage unit may be a non-transitory computer-readable recording media.” (See Applicant Specification paragraph 107)

“The computer system 1200 further includes an input/output (I/O) interface 1210 and a communication interface 1212. The I/O interface 1210 includes various input and output devices that are configured to communicate with the processor 1202. Examples of the input devices may include a keyboard, a mouse, a joystick, a touchscreen, a microphone, and the like. Examples of the output devices may include a display screen, a speaker, headphones, and the like. The communication interface 1212 may be configured to allow data to be transferred between the computer system 1200 and various devices that are communicatively coupled to the computer system 1200. Examples of the communication interface 1212 may include a modem, a network interface, i.e., an Ethernet card, a communication port, and the like. Data transferred via the communication interface 1212 may correspond to signals, such as electronic, electromagnetic, optical, or other signals as will be apparent to a person skilled in the art. The signals may travel via a communication channel (not shown) which may be configured to transmit the signals to devices that are communicatively coupled to the computer system 1200. Examples of the communication channel may include, but are not limited to, cable, fiber optics, a phone line, a cellular phone link, a radio frequency link, and the like.” (See Applicant Specification paragraph 108)

“Computer program medium and computer usable medium may refer to memories, such as the main memory 1206 and the secondary memory 1208, which may be a semiconductor memory such as a DRAM. These computer program mediums may provide data that enables the computer system 1200 to implement the methods illustrated in FIGS. 8A-8C, 9A, 9B, 10 and 11. In an embodiment, the present invention is implemented using a computer implemented application, the computer system 1200 using the removable storage drive or the hard disc drive in the secondary memory 1208, the I/O interface 1210, or the communication interface 1212.” (See Applicant Specification paragraph 109)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 8 and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2, 6-7, 11-14 and 16-24 further define the abstract idea that is presented in the respective independent Claims 1, 8 and 15 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.  No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-2, 6-8 and 11-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-2, 6-8, 11-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US PG Pub. 2012/0160912) (“Laracey”) in view of Osterberg et. al. (US PG Pub. 2007/0210149) (“Osterberg”)

Regarding Claim 1, Laracey discloses the following:
A method for facilitating cash-deposit transactions, the method comprising:
providing, by an issuer server of a first issuer, a service application that is accessed by each of a plurality of customers on respective computing devices; (See Laracey paragraphs 15, 22, 77-79 and Fig. 8– remote transaction management system of financial institution [issuer] associated with the transaction account of the account holder/customer registers from a browser of by downloading an ATM application on the customer mobile device)
receiving, by the issuer server from the service application that is operating on a first computing device associated with a first customer, information representing a recipient account and a machine readable code, [ATM code] wherein the machine-readable code is generated by a currency recycler [ATM]  after the currency recycler receives one or more currency bills, and wherein the machine-readable code includes information representing an amount of the one or more currency bills and at least one identifier representing the currency recycler;  (See Laracey paragraphs 17-18, 21, 23-28, 35-38, 47, 55, 58, 88, 93, Fig. 4b - customer authenticates themselves to an ATM application on their mobile phone, ATM token or code and current transaction is scanned; after scanning, the data from the ATM code is transmitted to the remote transaction management system so that the transaction management system may identify the specific transaction and particular ATM device that the customer wishes to interact with; this may cause display of transaction options available; dynamic ATM code may be generated at the ATM and may a transaction type [deposit], location, time stamp, other details, etc., use of the app also verifies that a user has a valid account on the system and other transaction information)  
extracting, by the issuer server, the information included in the machine-readable code; (See Laracey paragraphs 26-29, 36-37, 47, 55, 92-95)
validating, by the issuer server, the machine-readable code and the information representing the recipient account; (See Laracey paragraphs 21-23, 26-29, 37-41, 48-50)
identifying, by the issuer server, a payment network associated with at least one identifier representing the currency recycler; (See Laracey paragraphs 77-81)
generating, by the issuer server, an approval request associated with at least some of the information in the machine-readable code; (See Laracey paragraphs 21-22, 26-28, 37-43, 58, 79-81, 94-95)
transmitting, by the issuer server to a payment network server associated with the payment network, the approval request; (See Laracey paragraphs 14, 21-23, 39-41, 48-49, 52, 58, 82-87, 92-94 Fig 4b  – captured ATM code and transaction details are transmitted from the mobile device to the transaction management system, transaction management system validates the transaction and transmits instructions to the ATM; transaction management system may identify specific transaction by matching to corresponding code information – response message is returned to mobile device prompting customer to perform a next step); once authenticated, if association is valid, customer can continue the ATM transaction; can be a deposit transaction)
receiving, by the issuer server from the payment network server in response to the approval request, an approval response; and (See Laracey paragraphs 21-22, 37-43, 51-52, 92-96 – select transaction options, customer follows prompts to complete the desired transaction, i.e., deposit)
initiating, by the issuer server, a credit of an amount equivalent to a value of the one or more currency bills to the recipient account based on the approval response, thereby facilitating the cash-deposit transaction. (See Laracey paragraph 43-44, 51-52, 95-97 – reconciliation from the customer’s account is performed under control of the transaction management system)
While Laracey discloses the invention as disclosed above and enables a deposit transaction at an ATM and does mention that an ATM can perform any required actions including deposits and dispensing a certain amount of currency, it does not disclose the details of the customer submitting one or more currency bills as part of the cash deposit transaction or as Osterberg does, an approval request and response.  Osterberg teaches the customer submitting one or more currency bills as part of the cash deposit transaction and further mechanisms for a customer to approve cash-deposit transactions.
Osterberg discloses his invention as to a cash deposit apparatus with a first cash processing unit capable of performing a first cash deposit transacting involving receiving a first cash from a user and processing the first cash so as to determine a value of the first cash and a second cash processing unit capable of performing a second cash deposit transaction involving receiving second cash from the same user and processing the second cash so as to determine a value of the second cash. (See Osterberg Abstract) The apparatus also has a user interface unit and a controller which is operatively coupled to the first and second cash processing units and to the user interface unit. (See Osterberg Abstract)
When using a typical cash deposit apparatus, the user will place his cash in a cash input area, whereby the cash deposit apparatus will discriminate between acceptable cash, such as valid coins in a plurality of different denominations in one or more specified currencies and unacceptable cash. (See Osterberg paragraph 5) Osterberg discloses that according to the present invention, a cash deposit apparatus is provided which allows parallel deposition and processing of cash in two different cash processing units, maneuvered by the user from a common user interface unit. (See Osterberg paragraph 19) The first cash processing unit may be adapted for processing of deposited cash of a first type, such as coins, whereas the second cash processing unit may be adapted for processing of depositing cash of a second type, such as notes, the second type being different from the first type. (See Osterberg paragraph 20) Such different types of cash may also relate to cash of first and second currencies. (See Osterberg paragraph 20)
During performance of the first cash deposit transaction, the controller provides by the user interface unit, an indication to the user of a momentary aggregated value of a part of the first cash which has currently been processed by the first cash processing unit. (See Osterberg paragraph 22 – one or more currency bills provided to the currency recycler by user for performing a cash deposit transaction) This momentary aggregated value of a part of the first cash may be presentable in said first part of the display area. (See Osterberg paragraph 26) The user interface may further include selective input devices, wherein one or more control options for said user to control said first cash deposit transaction are presentable in said first part of the display area for selection by a selective input device, and wherein one or more control options for said user to control said second cash deposit transaction are presentable in said second part of the display area for selection by said selective input device. (See Osterberg paragraph 27)
When one of said first and second cash deposit transactions has reached a stage where hitherto received cash has been processed by its cash processing unit, control options may be presented for said one transaction which include a first option for depositing more cash, a second option for confirming the value determined for the received cash and a third option for canceling the transaction. (See Osterberg paragraph 30 – approval request to approve cash deposit transaction)
Upon selection of the second option, the controller may be adapted to control the cash processing unit for said transaction to move the hitherto received cash from an intermediate escrow position in the cash deposit apparatus to a cash storage end position which is inaccessible to said user. (See Osterberg paragraph 32 – approval response) 
The cash deposit apparatus may further comprise a transaction value registering device, wherein the controller may be further adapted, upon completion of said first cash deposit transaction as well as said second cash deposit transaction to determine a grand total result of said first and second cash deposit transactions by aggregating the determined value of the first cash and the determined value of the second cash. (See Osterberg paragraph 35) The transaction value registering device may for instance be a device for communicating the value to a remote server or other computer resource. (See Osterberg paragraph 37)
The cash deposit apparatus has a first cash processing unit, a second cash processing unit, a user interface unit, a controller, cash storage, and a transaction value registering device. (See Osterberg paragraph 54 and Fig. 1) The user interface unit also has a card reader capable of reading and/or writing digital data on a data carrier inserted in a card reader slot – and may be an electrically, magnetically or optically readable card such as a smart card adapted to contain information related to an identity of the user or related to an asset belonging to a user such as a bank account. (See Osterberg paragraph 59) The note processing unit has a note input area for receiving a number of notes as deposited by user. (See Osterberg paragraph 61 – area to submit currency notes).  The note acceptance module of the note processing unit is operable to process the deposited notes and determine whether each note is acceptable (valid) and if so, its denomination. (See Osterberg paragraph 61) Acceptable notes are then temporarily kept in an intermediate escrow position, whereas non-acceptable (reject) notes are rejected upon termination of the note deposit transaction to the user in the shutter. (See Osterberg paragraph 61)
The user has the possibility to cancel the note transaction and have his deposited notes returned from the escrow position to the shutter. (See Osterberg paragraph 62) Alternatively, if upon completion of the note processing, the user instead confirms the transaction, the deposited notes will be moved from the escrow position to final storage in one or more note storage receptacles in the cash storage. (See Osterberg paragraph 62 – approval response, see also para 95-96)
A transaction value registering device will, upon completed cash deposit transaction, act to register an end result value of the transaction in a manner such that it can be redeemed by the user as full or partial compensation for the value represented by the deposited cash. (See Osterberg paragraph 70, see also para 95-96) In particular, Osterberg discloses (among others) that the value can be communicated to a remote server or other computer resource, linked to a bank account or other account which is accessed via remote communication means. (See Osterberg paragraph 71 – initiate credit of an amount equivalent to value of the one or more currency bills to the recipient bank account based on approval response)
Osterberg also discloses that the invention can be embodied in a cash handling apparatus capable of re-circulating cash, allowing a user to deposit and dispense cash from the apparatus. (See Osterberg paragraph 99)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the processes for using mobile devices to conduct deposit transactions with ATM devices or other cash dispensing devices using an ATM application as taught by Laracey with the disclosure of a cash deposit apparatus that can receive currency bills, approve cash deposit transactions and initiate crediting of the deposited cash value that may be embodied as a cash handling apparatus as taught by Osterberg in order to allow for greater security and control of the transaction.

Regarding Claim 8, Laracey discloses the following:
A system for facilitating cash-deposit transaction, the system comprising: 
An issuer server configured to:
provide a service application that is accessed by each of a plurality of customers on respective computing devices; (See Laracey paragraphs 15, 22, 77-79 and Fig. 8– remote transaction management system of financial institution [issuer] associated with the transaction account of the account holder/customer registers from a browser of by downloading an ATM application on the customer mobile device)
receive, from the service application that is operating on a first computing device associated with a first customer, information representing a recipient account and a  machine-readable code, wherein the machine-readable code is generated by a currency recycler after the currency recycler receives one or more currency bills, and wherein the machine-readable code includes information representing an amount of the one or more currency bills and at least one identifier representing the currency recycler; (See Laracey paragraphs 17-18, 21, 23-28, 35-38, 47, 55, 58, 88, 93, Fig. 4b - customer authenticates themselves to an ATM application on their mobile phone, ATM token or code and current transaction is scanned; after scanning, the data from the ATM code is transmitted to the remote transaction management system so that the transaction management system may identify the specific transaction and particular ATM device that the customer wishes to interact with; this may cause display of transaction options available; dynamic ATM code may be generated at the ATM and may a transaction type [deposit], location, time stamp, other details, etc., use of the app also verifies that a user has a valid account on the system and other transaction information)
extract the information included in the machine-readable code; (See Laracey paragraphs 26-29, 36-37, 47, 55, 92-95)
validate the machine-readable code and the information representing the recipient account; (See Laracey paragraphs 21-23, 26-29, 37-41, 48-50)
identify a payment network associated with at least one identifier representing the currency recycler; (See Laracey paragraphs 77-81)
generate an approval request associated with at least some of the information in the machine-readable code; (See Laracey paragraphs 21-22, 26-28, 37-43, 58, 79-81, 94-95)
transmit to a payment network server associated with the payment network, the approval request; (See Laracey paragraphs 14, 21-23, 39-41, 48-49, 52, 58, 82-87, 92-94 and Fig 4b - captured ATM code and transaction details are transmitted from the mobile device to the transaction management system, transaction management system validates the transaction [code is valid] and transmits instructions to the ATM; transaction management system may identify specific transaction by matching to corresponding code information – response message is returned to mobile device prompting customer to perform a next step); once authenticated, if association is valid, customer can continue the ATM transaction; can be a deposit transaction)
receive, from the payment network server in response to the approval request, an approval response; and (See Laracey paragraphs 14-15, 21-22, 37-43, 51-52, 92-96 – select transaction options, customer follows prompts to complete the desired transaction, i.e., deposit)
initiate a credit of an amount equivalent to a value of the one or more currency bills to the recipient account based on the approval response, thereby to facilitate the cash-deposit transaction. (See Laracey paragraph 43-44, 51-52, 95-97 – reconciliation from the customer’s account is performed under control of the transaction management system)

While Laracey discloses the invention as disclosed above and enables a deposit transaction at an ATM and does mention that an ATM can perform any required actions including deposits and dispensing a certain amount of currency, it does not disclose the details of the customer submitting one or more currency bills as part of the cash deposit transaction or as Osterberg does, an approval request and response.  Osterberg teaches the customer submitting one or more currency bills as part of the cash deposit transaction and further mechanisms for a customer to approve cash-deposit transactions.
Osterberg discloses his invention as to a cash deposit apparatus with a first cash processing unit capable of performing a first cash deposit transacting involving receiving a first cash from a user and processing the first cash so as to determine a value of the first cash and a second cash processing unit capable of performing a second cash deposit transaction involving receiving second cash from the same user and processing the second cash so as to determine a value of the second cash. (See Osterberg Abstract) The apparatus also has a user interface unit and a controller which is operatively coupled to the first and second cash processing units and to the user interface unit. (See Osterberg Abstract)
When using a typical cash deposit apparatus, the user will place his cash in a cash input area, whereby the cash deposit apparatus will discriminate between acceptable cash, such as valid coins in a plurality of different denominations in one or more specified currencies and unacceptable cash. (See Osterberg paragraph 5) Osterberg discloses that according to the present invention, a cash deposit apparatus is provided which allows parallel deposition and processing of cash in two different cash processing units, maneuvered by the user from a common user interface unit. (See Osterberg paragraph 19) The first cash processing unit may be adapted for processing of deposited cash of a first type, such as coins, whereas the second cash processing unit may be adapted for processing of depositing cash of a second type, such as notes, the second type being different from the first type. (See Osterberg paragraph 20) Such different types of cash may also relate to cash of first and second currencies. (See Osterberg paragraph 20)
During performance of the first cash deposit transaction, the controller provides by the user interface unit, an indication to the user of a momentary aggregated value of a part of the first cash which has currently been processed by the first cash processing unit. (See Osterberg paragraph 22 – one or more currency bills provided to the currency recycler by user for performing a cash deposit transaction) This momentary aggregated value of a part of the first cash may be presentable in said first part of the display area. (See Osterberg paragraph 26) The user interface may further include selective input devices, wherein one or more control options for said user to control said first cash deposit transaction are presentable in said first part of the display area for selection by a selective input device, and wherein one or more control options for said user to control said second cash deposit transaction are presentable in said second part of the display area for selection by said selective input device. (See Osterberg paragraph 27)
When one of said first and second cash deposit transactions has reached a stage where hitherto received cash has been processed by its cash processing unit, control options may be presented for said one transaction which include a first option for depositing more cash, a second option for confirming the value determined for the received cash and a third option for canceling the transaction. (See Osterberg paragraph 30 – approval request to approve cash deposit transaction)
Upon selection of the second option, the controller may be adapted to control the cash processing unit for said transaction to move the hitherto received cash from an intermediate escrow position in the cash deposit apparatus to a cash storage end position which is inaccessible to said user. (See Osterberg paragraph 32 – approval response) 
The cash deposit apparatus may further comprise a transaction value registering device, wherein the controller may be further adapted, upon completion of said first cash deposit transaction as well as said second cash deposit transaction to determine a grand total result of said first and second cash deposit transactions by aggregating the determined value of the first cash and the determined value of the second cash. (See Osterberg paragraph 35) The transaction value registering device may for instance be a device for communicating the value to a remote server or other computer resource. (See Osterberg paragraph 37)
The cash deposit apparatus has a first cash processing unit, a second cash processing unit, a user interface unit, a controller, cash storage, and a transaction value registering device. (See Osterberg paragraph 54 and Fig. 1) The user interface unit also has a card reader capable of reading and/or writing digital data on a data carrier inserted in a card reader slot – and may be an electrically, magnetically or optically readable card such as a smart card adapted to contain information related to an identity of the user or related to an asset belonging to a user such as a bank account. (See Osterberg paragraph 59) The note processing unit has a note input area for receiving a number of notes as deposited by user. (See Osterberg paragraph 61 – area to submit currency notes).  The note acceptance module of the note processing unit is operable to process the deposited notes and determine whether each note is acceptable (valid) and if so, its denomination. (See Osterberg paragraph 61) Acceptable notes are then temporarily kept in an intermediate escrow position, whereas non-acceptable (reject) notes are rejected upon termination of the note deposit transaction to the user in the shutter. (See Osterberg paragraph 61)
The user has the possibility to cancel the note transaction and have his deposited notes returned from the escrow position to the shutter. (See Osterberg paragraph 62) Alternatively, if upon completion of the note processing, the user instead confirms the transaction, the deposited notes will be moved from the escrow position to final storage in one or more note storage receptacles in the cash storage. (See Osterberg paragraph 62 – approval response, see also para 95-96)
A transaction value registering device will, upon completed cash deposit transaction, act to register an end result value of the transaction in a manner such that it can be redeemed by the user as full or partial compensation for the value represented by the deposited cash. (See Osterberg paragraph 70, see also para 95-96) In particular, Osterberg discloses (among others) that the value can be communicated to a remote server or other computer resource, linked to a bank account or other account which is accessed via remote communication means. (See Osterberg paragraph 71 – initiate credit of an amount equivalent to value of the one or more currency bills to the recipient bank account based on approval response)
Osterberg also discloses that the invention can be embodied in a cash handling apparatus capable of re-circulating cash, allowing a user to deposit and dispense cash from the apparatus. (See Osterberg paragraph 99)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the processes for using mobile devices to conduct deposit transactions with ATM devices or other cash dispensing devices using an ATM application as taught by Laracey with the disclosure of a cash deposit apparatus that can receive currency bills, approve cash deposit transactions and initiate crediting of the deposited cash value that may be embodied as a cash handling apparatus as taught by Osterberg in order to allow for greater security and control of the transaction.

Regarding Claim 15, Laracey discloses the following:
A method for facilitating cash-deposit transactions, the method comprising:
rendering, at a currency recycler, a user interface to present a first option to a customer for performing a cash-deposit transaction at the currency recycler; wherein the customer selects the first option to perform the cash-deposit transaction; (See Laracey paragraphs 14, 17 – customer interacts with ATM display [user interface] and selects option to conduct a mobile transaction)
receiving, at the currency recycler in the user interface, a selection of the first option to perform the cash-deposit transaction; (See Laracey paragraphs 41-44, 80, 93, 96)
generating, by the currency recycler, a machine-readable code that, includes a first identifier assigned to the currency recycler and a first amount equivalent to a value of one or more currency bills received by the currency recycler for the cash-deposit transaction, wherein a service application accessible on a customer device of the customer captures the transaction code, and communicates the transaction code and account details of a recipient account to a first issuer hosting the service application; (See Laracey paragraph 14 – transaction management system creates an ATM code to be displayed by the ATM device, customer uses mobile phone to capture the ATM code from the ATM device, code and transaction details are sent from the mobile device to the transaction management system; (See Laracey paragraphs 17-18, 21, 23, 26-27, 35-38, 58, Fig. 4b - customer authenticates themselves to an ATM application on their mobile phone, ATM token or code and current transaction is scanned; after scanning from the ATM [currency recycler], the data from the ATM code is transmitted to the remote transaction management system so that the transaction management system may identify the specific transaction and particular ATM device that the customer wishes to interact with; this may cause display of transaction options available; dynamic ATM code may be generated at the ATM and may a transaction type [deposit], location, time stamp, other details, etc., use of the app also verifies that a user has a valid account on the system and other transaction information)
receiving, by the currency recycler from the first issuer, an approval request when the transaction code is determined to be valid by the first issuer; (See Laracey paragraphs 14, 21-23, 39-41, 48-49, 52, 58, Fig 4b  – captured ATM code and transaction details are transmitted from the mobile device to the transaction management system, transaction management system validates the transaction [code is valid] and transmits instructions to the ATM; transaction management system may identify specific transaction by matching to corresponding code information – response message is returned to mobile device prompting customer to perform a next step); once authenticated, if association is valid, customer can continue the ATM transaction; can be a deposit transaction)
displaying, by the currency recycler, a second option on the user interface to seek an approval from the customer for the cash-deposit transaction, based on the approval request; and (See Laracey paragraphs 14, 15, 21-22, 37-43, 51-52 – transaction management system validates the transaction and transmits instructions to the ATM; select transaction options, customer follows prompts to complete the desired transaction, i.e., deposit)
transmitting, by the currency recycler, an approval response for the cash-deposit transaction to the first issuer based on a selection of the second option by the customer, wherein the approval response causes the first issuer to initiate a credit of the first amount to the recipient account. (See Laracey paragraphs 14, 15, 21-22, 37-44, 51-52)
While Laracey discloses the invention as disclosed above and enables a deposit transaction at an ATM and does mention that an ATM can perform any required actions including deposits and dispensing a certain amount of currency, it does not disclose the details of the customer submitting one or more currency bills as part of the cash deposit transaction or as Osterberg does, an approval request and response.  Osterberg teaches the customer submitting one or more currency bills as part of the cash deposit transaction and further mechanisms for a customer to approve cash-deposit transactions.
Osterberg discloses his invention as to a cash deposit apparatus with a first cash processing unit capable of performing a first cash deposit transacting involving receiving a first cash from a user and processing the first cash so as to determine a value of the first cash and a second cash processing unit capable of performing a second cash deposit transaction involving receiving second cash from the same user and processing the second cash so as to determine a value of the second cash. (See Osterberg Abstract) The apparatus also has a user interface unit and a controller which is operatively coupled to the first and second cash processing units and to the user interface unit. (See Osterberg Abstract)
When using a typical cash deposit apparatus, the user will place his cash in a cash input area, whereby the cash deposit apparatus will discriminate between acceptable cash, such as valid coins in a plurality of different denominations in one or more specified currencies and unacceptable cash. (See Osterberg paragraph 5) Osterberg discloses that according to the present invention, a cash deposit apparatus is provided which allows parallel deposition and processing of cash in two different cash processing units, maneuvered by the user from a common user interface unit. (See Osterberg paragraph 19) The first cash processing unit may be adapted for processing of deposited cash of a first type, such as coins, whereas the second cash processing unit may be adapted for processing of depositing cash of a second type, such as notes, the second type being different from the first type. (See Osterberg paragraph 20) Such different types of cash may also relate to cash of first and second currencies. (See Osterberg paragraph 20)
During performance of the first cash deposit transaction, the controller provides by the user interface unit, an indication to the user of a momentary aggregated value of a part of the first cash which has currently been processed by the first cash processing unit. (See Osterberg paragraph 22 – one or more currency bills provided to the currency recycler by user for performing a cash deposit transaction) This momentary aggregated value of a part of the first cash may be presentable in said first part of the display area. (See Osterberg paragraph 26) The user interface may further include selective input devices, wherein one or more control options for said user to control said first cash deposit transaction are presentable in said first part of the display area for selection by a selective input device, and wherein one or more control options for said user to control said second cash deposit transaction are presentable in said second part of the display area for selection by said selective input device. (See Osterberg paragraph 27)
When one of said first and second cash deposit transactions has reached a stage where hitherto received cash has been processed by its cash processing unit, control options may be presented for said one transaction which include a first option for depositing more cash, a second option for confirming the value determined for the received cash and a third option for canceling the transaction. (See Osterberg paragraph 30 – approval request to approve cash deposit transaction)
Upon selection of the second option, the controller may be adapted to control the cash processing unit for said transaction to move the hitherto received cash from an intermediate escrow position in the cash deposit apparatus to a cash storage end position which is inaccessible to said user. (See Osterberg paragraph 32 – approval response) 
The cash deposit apparatus may further comprise a transaction value registering device, wherein the controller may be further adapted, upon completion of said first cash deposit transaction as well as said second cash deposit transaction to determine a grand total result of said first and second cash deposit transactions by aggregating the determined value of the first cash and the determined value of the second cash. (See Osterberg paragraph 35) The transaction value registering device may for instance be a device for communicating the value to a remote server or other computer resource. (See Osterberg paragraph 37)
The cash deposit apparatus has a first cash processing unit, a second cash processing unit, a user interface unit, a controller, cash storage, and a transaction value registering device. (See Osterberg paragraph 54 and Fig. 1) The user interface unit also has a card reader capable of reading and/or writing digital data on a data carrier inserted in a card reader slot – and may be an electrically, magnetically or optically readable card such as a smart card adapted to contain information related to an identity of the user or related to an asset belonging to a user such as a bank account. (See Osterberg paragraph 59) The note processing unit has a note input area for receiving a number of notes as deposited by user. (See Osterberg paragraph 61 – area to submit currency notes).  The note acceptance module of the note processing unit is operable to process the deposited notes and determine whether each note is acceptable (valid) and if so, its denomination. (See Osterberg paragraph 61) Acceptable notes are then temporarily kept in an intermediate escrow position, whereas non-acceptable (reject) notes are rejected upon termination of the note deposit transaction to the user in the shutter. (See Osterberg paragraph 61)
The user has the possibility to cancel the note transaction and have his deposited notes returned from the escrow position to the shutter. (See Osterberg paragraph 62) Alternatively, if upon completion of the note processing, the user instead confirms the transaction, the deposited notes will be moved from the escrow position to final storage in one or more note storage receptacles in the cash storage. (See Osterberg paragraph 62 – approval response, see also para 95-96)
A transaction value registering device will, upon completed cash deposit transaction, act to register an end result value of the transaction in a manner such that it can be redeemed by the user as full or partial compensation for the value represented by the deposited cash. (See Osterberg paragraph 70, see also para 95-96) In particular, Osterberg discloses (among others) that the value can be communicated to a remote server or other computer resource, linked to a bank account or other account which is accessed via remote communication means. (See Osterberg paragraph 71 – initiate credit of an amount equivalent to value of the one or more currency bills to the recipient bank account based on approval response)
Osterberg also discloses that the invention can be embodied in a cash handling apparatus capable of re-circulating cash, allowing a user to deposit and dispense cash from the apparatus. (See Osterberg paragraph 99)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the processes for using mobile devices to conduct deposit transactions with ATM devices or other cash dispensing devices using an ATM application as taught by Laracey with the disclosure of a cash deposit apparatus that can receive currency bills, approve cash deposit transactions and initiate crediting of the deposited cash value that may be embodied as a cash handling apparatus as taught by Osterberg in order to allow for greater security and control of the transaction.

Regarding Claim 2, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Laracey discloses the following:
wherein the recipient account is maintained at the first issuer or at a second issuer that is different from the first issuer. (See Laracey paragraphs 78-83, 87 – one or more transaction accounts associated with the ATM application and transaction management system)

Regarding Claims 6 and 11, these substantially similar claims recite the limitations of Claims 1 and 8 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Laracey discloses the following:
wherein the approval request includes the information representing the recipient account, and further wherein the information representing the recipient account includes a second identifier corresponding to the recipient account.  (See Laracey paragraphs 14, 21-23, 39-41, 44, 48-49, 52, 58, 78-81, Fig 4b – customer can identify one or more transaction accounts that customer wishes to have associated with the ATM transaction system)

Regarding Claims 7 and 12, these substantially similar claims recite the limitations of Claims 1 and 8 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Laracey in view of Osterberg discloses the following: 
wherein the one or more currency bills received at the currency recycler is of a currency type that is different from a currency type of the recipient account.
While Laracey in view of Osterberg as disclosed above discloses the invention, it does not clearly further disclose that the currency type of one or more of the currency bills is different from a currency type of the recipient account.
Osterberg discloses his invention as to a cash deposit apparatus with a first cash processing unit capable of performing a first cash deposit transacting involving receiving a first cash from a user and processing the first cash so as to determine a value of the first cash and a second cash processing unit capable of performing a second cash deposit transaction involving receiving second cash from the same user and processing the second cash so as to determine a value of the second cash. (See Osterberg Abstract) The apparatus also has a user interface unit and a controller which is operatively coupled to the first and second cash processing units and to the user interface unit. (See Osterberg Abstract)
When using a typical cash deposit apparatus, the user will place his cash in a cash input area, whereby the cash deposit apparatus will discriminate between acceptable cash, such as valid coins in a plurality of different denominations in one or more specified currencies and unacceptable cash. (See Osterberg paragraph 5) Osterberg discloses that according to the present invention, a cash deposit apparatus is provided which allows parallel deposition and processing of cash in two different cash processing units, maneuvered by the user from a common user interface unit. (See Osterberg paragraph 19) The first cash processing unit may be adapted for processing of deposited cash of a first type, such as coins, whereas the second cash processing unit may be adapted for processing of depositing cash of a second type, such as notes, the second type being different from the first type. (See Osterberg paragraph 20) Such different types of cash may also relate to cash of first and second currencies. (See Osterberg paragraph 20 – can be different currencies)
During performance of the first cash deposit transaction, the controller provides by the user interface unit, an indication to the user of a momentary aggregated value of a part of the first cash which has currently been processed by the first cash processing unit. (See Osterberg paragraph 22 – one or more currency bills provided to the currency recycler by user for performing a cash deposit transaction) This momentary aggregated value of a part of the first cash may be presentable in said first part of the display area. (See Osterberg paragraph 26) The user interface may further include selective input devices, wherein one or more control options for said user to control said first cash deposit transaction are presentable in said first part of the display area for selection by a selective input device, and wherein one or more control options for said user to control said second cash deposit transaction are presentable in said second part of the display area for selection by said selective input device. (See Osterberg paragraph 27)
When one of said first and second cash deposit transactions has reached a stage where hitherto received cash has been processed by its cash processing unit, control options may be presented for said one transaction which include a first option for depositing more cash, a second option for confirming the value determined for the received cash and a third option for canceling the transaction. (See Osterberg paragraph 30 – approval request to approve cash deposit transaction)
Upon selection of the second option, the controller may be adapted to control the cash processing unit for said transaction to move the hitherto received cash from an intermediate escrow position in the cash deposit apparatus to a cash storage end position which is inaccessible to said user. (See Osterberg paragraph 32 – approval response) 
The cash deposit apparatus may further comprise a transaction value registering device, wherein the controller may be further adapted, upon completion of said first cash deposit transaction as well as said second cash deposit transaction to determine a grand total result of said first and second cash deposit transactions by aggregating the determined value of the first cash and the determined value of the second cash. (See Osterberg paragraph 35) The transaction value registering device may for instance be a device for communicating the value to a remote server or other computer resource. (See Osterberg paragraph 37)
The cash deposit apparatus has a first cash processing unit, a second cash processing unit, a user interface unit, a controller, cash storage, and a transaction value registering device. (See Osterberg paragraph 54 and Fig. 1) The user interface unit also has a card reader capable of reading and/or writing digital data on a data carrier inserted in a card reader slot – and may be an electrically, magnetically or optically readable card such as a smart card adapted to contain information related to an identity of the user or related to an asset belonging to a user such as a bank account. (See Osterberg paragraph 59) The note processing unit has a note input area for receiving a number of notes as deposited by user. (See Osterberg paragraph 61 – area to submit currency notes).  The note acceptance module of the note processing unit is operable to process the deposited notes and determine whether each note is acceptable (valid) and if so, its denomination. (See Osterberg paragraph 61) Acceptable notes are then temporarily kept in an intermediate escrow position, whereas non-acceptable (reject) notes are rejected upon termination of the note deposit transaction to the user in the shutter. (See Osterberg paragraph 61)
The user has the possibility to cancel the note transaction and have his deposited notes returned from the escrow position to the shutter. (See Osterberg paragraph 62) Alternatively, if upon completion of the note processing, the user instead confirms the transaction, the deposited notes will be moved from the escrow position to final storage in one or more note storage receptacles in the cash storage. (See Osterberg paragraph 62 – approval response, see also para 95-96)
A transaction value registering device will, upon completed cash deposit transaction, act to register an end result value of the transaction in a manner such that it can be redeemed by the user as full or partial compensation for the value represented by the deposited cash. (See Osterberg paragraph 70, see also para 95-96) 
Osterberg further discloses that the end result of the value may be related to such accumulated value by way of a currency conversion. (See Osterberg paragraph 70 – currency may need to be converted to be valued into the recipient account [currency type of bills is different from currency value of recipient account]
 In particular, Osterberg discloses (among others) that the value can be communicated to a remote server or other computer resource, linked to a bank account or other account which is accessed via remote communication means. (See Osterberg paragraph 71 – initiate credit of an amount equivalent to value of the one or more currency bills to the recipient bank account based on approval response)
Osterberg also discloses that the invention can be embodied in a cash handling apparatus capable of re-circulating cash, allowing a user to deposit and dispense cash from the apparatus. (See Osterberg paragraph 99)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the processes for using mobile devices to conduct deposit transactions with ATM devices or other cash dispensing devices using an ATM application as taught by Laracey with the disclosure of a cash deposit apparatus that can receive currency bills, approve cash deposit transactions and initiate crediting of the deposited cash value that may be embodied as a cash handling apparatus as taught by Osterberg in order to allow for greater security and control of the transaction.

Regarding Claims 13 and 16, these substantially similar claims recite the limitations of Claims 8 and 15 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Laracey discloses the following:
wherein the recipient account is maintained at the first issuer. (See Laracey paragraphs 78-83, 87 – one or more transaction accounts associated with the ATM application and transaction management system)

Regarding Claims 14 and 17, these substantially similar claims recite the limitations of Claims 8 and 15 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Laracey discloses the following:
wherein the recipient account is maintained at a second issuer that is different from the first issuer. (See Laracey paragraphs 79-83, 87 – one or more transaction accounts may be associated with the ATM transaction system)

Regarding Claim 18, this claim recites the limitations of Claim 15 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Laracey in view of Osterberg discloses the following:
wherein the currency recycler returns the one or more currency bills to the customer when the customer declines the cash-deposit transaction.
While Laracey in view of Osterberg as disclosed above discloses the invention, it does not clearly disclose that currency recycler returns one or more currency bills to the customer when the customer declines the cash deposit transaction.
Osterberg discloses his invention as to a cash deposit apparatus with a first cash processing unit capable of performing a first cash deposit transacting involving receiving a first cash from a user and processing the first cash so as to determine a value of the first cash and a second cash processing unit capable of performing a second cash deposit transaction involving receiving second cash from the same user and processing the second cash so as to determine a value of the second cash. (See Osterberg Abstract) The apparatus also has a user interface unit and a controller which is operatively coupled to the first and second cash processing units and to the user interface unit. (See Osterberg Abstract)
When using a typical cash deposit apparatus, the user will place his cash in a cash input area, whereby the cash deposit apparatus will discriminate between acceptable cash, such as valid coins in a plurality of different denominations in one or more specified currencies and unacceptable cash. (See Osterberg paragraph 5) Osterberg discloses that according to the present invention, a cash deposit apparatus is provided which allows parallel deposition and processing of cash in two different cash processing units, maneuvered by the user from a common user interface unit. (See Osterberg paragraph 19) The first cash processing unit may be adapted for processing of deposited cash of a first type, such as coins, whereas the second cash processing unit may be adapted for processing of depositing cash of a second type, such as notes, the second type being different from the first type. (See Osterberg paragraph 20) Such different types of cash may also relate to cash of first and second currencies. (See Osterberg paragraph 20)
During performance of the first cash deposit transaction, the controller provides by the user interface unit, an indication to the user of a momentary aggregated value of a part of the first cash which has currently been processed by the first cash processing unit. (See Osterberg paragraph 22 – one or more currency bills provided to the currency recycler by user for performing a cash deposit transaction) This momentary aggregated value of a part of the first cash may be presentable in said first part of the display area. (See Osterberg paragraph 26) The user interface may further include selective input devices, wherein one or more control options for said user to control said first cash deposit transaction are presentable in said first part of the display area for selection by a selective input device, and wherein one or more control options for said user to control said second cash deposit transaction are presentable in said second part of the display area for selection by said selective input device. (See Osterberg paragraph 27)
When one of said first and second cash deposit transactions has reached a stage where hitherto received cash has been processed by its cash processing unit, control options may be presented for said one transaction which include a first option for depositing more cash, a second option for confirming the value determined for the received cash and a third option for canceling the transaction. (See Osterberg paragraph 30 – approval request to approve cash deposit transaction)
Upon selection of the second option, the controller may be adapted to control the cash processing unit for said transaction to move the hitherto received cash from an intermediate escrow position in the cash deposit apparatus to a cash storage end position which is inaccessible to said user. (See Osterberg paragraph 32 – approval response) 
Upon selection of said third option, the controller may be adapted to control the cash processing unit for said one transaction to move the hitherto received cash from an immediate escrow position in the cash deposit apparatus to a cash return position which is accessible to said user. (See Osterberg paragraph 33 – returns cash when transaction is declined)
The user has the possibility to cancel the note transaction and have his deposited notes returned from the escrow position to the shutter. (See Osterberg paragraph 62)  
Osterberg also discloses that the invention can be embodied in a cash handling apparatus capable of re-circulating cash, allowing a user to deposit and dispense cash from the apparatus. (See Osterberg paragraph 99)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the processes for using mobile devices to conduct deposit transactions with ATM devices or other cash dispensing devices using an ATM application as taught by Laracey with the disclosure of a cash deposit apparatus that can receive currency bills, approve cash deposit transactions and initiate crediting of the deposited cash value that may be embodied as a cash handling apparatus as taught by Osterberg in order to allow for greater security and control of the transaction.

Regarding Claim 19, this claim recites the limitations of Claim 15 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Laracey discloses the following:
wherein the approval request includes the account details of the recipient account, and wherein the account details include a second identifier corresponding to the recipient account.  (See Laracey paragraphs 14, 21-23, 39-41, 44, 48-49, 52, 58, 78-81, Fig 4b – customer can identify one or more transaction accounts that customer wishes to have associated with the ATM transaction system)

Regarding Claim 20, this claim recites the limitations of Claim 19 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Laracey in view of Osterberg discloses the following:
further comprising displaying, by the currency recycler, the account number of the account and the name of an account holder on the user interface, based on the approval request. (See Laracey paragraphs 18-21, 24, 37, 78, 87 – customer authenticates themselves as legitimate user of the mobile device and ATM application thereon, specific transaction may be identified; user identifier and/or other credentials may be displayed on the user interface; one or more accounts are provided to the transaction management system; a customer may view all of their available accounts)
While Laracey discloses the invention as disclosed above, Osterberg also discloses displaying user identity data and asset data, such as a bank account. 
 Osterberg discloses his invention as to a cash deposit apparatus with a first cash processing unit capable of performing a first cash deposit transacting involving receiving a first cash from a user and processing the first cash so as to determine a value of the first cash and a second cash processing unit capable of performing a second cash deposit transaction involving receiving second cash from the same user and processing the second cash so as to determine a value of the second cash. (See Osterberg Abstract) The apparatus also has a user interface unit and a controller which is operatively coupled to the first and second cash processing units and to the user interface unit. (See Osterberg Abstract)
When using a typical cash deposit apparatus, the user will place his cash in a cash input area, whereby the cash deposit apparatus will discriminate between acceptable cash, such as valid coins in a plurality of different denominations in one or more specified currencies and unacceptable cash. (See Osterberg paragraph 5) Osterberg discloses that according to the present invention, a cash deposit apparatus is provided which allows parallel deposition and processing of cash in two different cash processing units, maneuvered by the user from a common user interface unit. (See Osterberg paragraph 19) The first cash processing unit may be adapted for processing of deposited cash of a first type, such as coins, whereas the second cash processing unit may be adapted for processing of depositing cash of a second type, such as notes, the second type being different from the first type. (See Osterberg paragraph 20) Such different types of cash may also relate to cash of first and second currencies. (See Osterberg paragraph 20)
During performance of the first cash deposit transaction, the controller provides by the user interface unit, an indication to the user of a momentary aggregated value of a part of the first cash which has currently been processed by the first cash processing unit. (See Osterberg paragraph 22 – one or more currency bills provided to the currency recycler by user for performing a cash deposit transaction) This momentary aggregated value of a part of the first cash may be presentable in said first part of the display area. (See Osterberg paragraph 26) The user interface may further include selective input devices, wherein one or more control options for said user to control said first cash deposit transaction are presentable in said first part of the display area for selection by a selective input device, and wherein one or more control options for said user to control said second cash deposit transaction are presentable in said second part of the display area for selection by said selective input device. (See Osterberg paragraph 27)
When one of said first and second cash deposit transactions has reached a stage where hitherto received cash has been processed by its cash processing unit, control options may be presented for said one transaction which include a first option for depositing more cash, a second option for confirming the value determined for the received cash and a third option for canceling the transaction. (See Osterberg paragraph 30 – approval request to approve cash deposit transaction)
Upon selection of the second option, the controller may be adapted to control the cash processing unit for said transaction to move the hitherto received cash from an intermediate escrow position in the cash deposit apparatus to a cash storage end position which is inaccessible to said user. (See Osterberg paragraph 32 – approval response) 
The cash deposit apparatus may further comprise a transaction value registering device, wherein the controller may be further adapted, upon completion of said first cash deposit transaction as well as said second cash deposit transaction to determine a grand total result of said first and second cash deposit transactions by aggregating the determined value of the first cash and the determined value of the second cash. (See Osterberg paragraph 35) The transaction value registering device may for instance be a device for communicating the value to a remote server or other computer resource. (See Osterberg paragraph 37)
The cash deposit apparatus has a first cash processing unit, a second cash processing unit, a user interface unit, a controller, cash storage, and a transaction value registering device. (See Osterberg paragraph 54 and Fig. 1) The user interface unit also has a card reader capable of reading and/or writing digital data on a data carrier inserted in a card reader slot – and may be an electrically, magnetically or optically readable card such as a smart card adapted to contain information related to an identity of the user or related to an asset belonging to a user such as a bank account. (See Osterberg paragraph 59) The note processing unit has a note input area for receiving a number of notes as deposited by user. (See Osterberg paragraph 61 – area to submit currency notes).  The note acceptance module of the note processing unit is operable to process the deposited notes and determine whether each note is acceptable (valid) and if so, its denomination. (See Osterberg paragraph 61) Acceptable notes are then temporarily kept in an intermediate escrow position, whereas non-acceptable (reject) notes are rejected upon termination of the note deposit transaction to the user in the shutter. (See Osterberg paragraph 61)
Osterberg also discloses that the invention can be embodied in a cash handling apparatus capable of re-circulating cash, allowing a user to deposit and dispense cash from the apparatus. (See Osterberg paragraph 99)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the processes for using mobile devices to conduct deposit transactions with ATM devices or other cash dispensing devices using an ATM application as taught by Laracey with the disclosure of a cash deposit apparatus that can receive currency bills, approve cash deposit transactions and initiate crediting of the deposited cash value that may be embodied as a cash handling apparatus as taught by Osterberg in order to allow for greater security and control of the transaction.

Regarding Claim 21, this claim recites the limitations of Claim 1 and as those limitations is rejected for the same basis and reasons as disclosed above. Further, Laracey discloses the following:
wherein at least one identifier representing the currency recycler is assigned by the payment network. (See Laracey paragraphs 21, 23-28, 36-38)
Regarding Claim 23, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Laracey discloses the following:
wherein the machine-readable code includes a plurality of different identifiers, each respectively representing the currency recycler and each assigned by a respective payment network. (See Laracey paragraphs 21, 23-28, 36-38, 58, 79-81)

Regarding Claim 24, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, 
authenticating, by the issuer server, the first customer by verifying a username and password entered by the first customer.  (See Laracey paragraphs 24-26, 85-87)

12.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US PG Pub. 2012/0160912) (“Laracey”) in view of Osterberg et. al. (US PG Pub. 2007/0210149) (“Osterberg”)
 as applied to claim 1 above, and further in view of Lucia Specogna et al. (US 2016/0189123) (“Lucia”)

Regarding Claim 22, this claim recites the limitations of Claim 1 and as those limitations is rejected for the same basis and reasons as disclosed above.  Further, Laracey in view of Osterberg and Lucia discloses the following:
wherein validating the machine-readable code includes referencing a checksum.
In addition to the rejections above as if recited herein in full, Lucia Specognia discloses that a user may be prompted for a token that may include or be in communication with a scanner, reader, etc, that may be configured to read a representation of a token such as a bar code, QR code or the like. (See Lucia paragraph 200) A first or more of the digits of the token segment may correspond to a particular financial institution where the token segment may be a checksum digit that may be used to validate the accuracy of the card account identifier using, for example, the Luhn algorithm or any other suitable checksum algorithm. (See Lucia paragraph 207)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to further modify the processes for using mobile devices to conduct deposit transactions with ATM devices or other cash dispensing devices using an ATM application as taught by Laracey in view of Osterberg with the disclosure of a checksum algorithm being used to validate the token as disclosed by Lucia in order to detect potential single digit errors.
Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. 

As to the 101 Rejections:
Applicant has made extensive amendments to the independent claims and the rejection in chief has been updated to reflect the current claim set.
Applicant disagrees with the Office’s characterization of the claimed invention as directed to organizing human activity and that the conclusion that the claims are directed to an unpatentable abstract idea. (See Applicant’s Arguments dated 02/14/2022, page 8) Examiner disagrees.  As previously and as currently presented, the claims are properly classified in the category of organizing human activity as fully disclosed in the rejection in chief.
While Applicant argues that the claims are presenting technical features that represent technological advances, allegedly including a new computer architecture. (Id. at pages 8-9) The specification only makes scant reference to a computer architecture and the Figure that is disclosed to illustrate the system architecture (Figure 12) presents no more than a box labelled “communication infrastructure” along with double ended arrows pointing to a processor, a main memory, a secondary memory, an I/O interface and a communication interface.  (See Figure 12) As disclosed with reference to the 101 rejection in chief the disclosure of the system architecture is disclosed to be implemented as computer readable code on a computer system as at least part of the present invention and with reference to Figure 1, the customer device, currency recycler, acquirer server, payment network server, first issuer server, and second issuer server disclosed may be implemented in the computer system using hardware, software, non-transitory computer readable media or a combination thereof. (See Applicant Specification paragraph 106 and Figs. 1 and 12) The claims do not use all of the components mentioned, and to the extent that a systemization is disclosed it is at a high level of generality
(i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	As to Applicant’s argument that the claimed invention provides secure and private access to information isolated accounts and devices that go beyond merely organizing human activity and that the invention provides technological improvements over known systems and recites a new organization and technological implementation that provides for improvements in computing technology and operations Examiner further disagrees. (Id. at page 10) The disclosure does not appear to bear out these assertions. The specification indicates that the present invention offers a fast, convenient and secure method to load digital wallets and bank accounts where the digital wallets may be of various types. (See Applicant Specification paragraph 111)   The assertion is then that since cash-deposits are initiated by the first issuer server that the invention offers a high level of security. (Id.)
	Neither of these disclosures allege an improvement in computing technology or a technological enhancement.  This argument is not persuasive and the 101 rejection is maintained.

As to the 103 Rejections:
	The extensively amended claims have required additional application of the prior art of record as well as adding an additional reference as to a newly added dependent claim as fully disclosed in the rejection in chief.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        May 28, 2022